 

Exhibit 10.8

 



FOURTH AMENDMENT TO
REVOLVING CREDIT AND SECURITY AGREEMENT



THIS FOURTH AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT, dated as of
September 10, 2018 (this “Amendment”), is entered into by and among COOPER RIVER
LLC, a Delaware limited liability company, as borrower (the “Borrower”), the
LENDERS party hereto, CITIBANK, N.A. (“Citibank”), as administrative agent for
the Secured Parties (as hereinafter defined) (in such capacity, the
“Administrative Agent”), CITIBANK, N.A., acting through its Agency & Trust
division (“Citibank Agency & Trust”), as collateral custodian for the Secured
Parties (in such capacity, the “Custodian”) and as collateral agent for the
Secured Parties (in such capacity, the “Collateral Agent”), and VIRTUS GROUP, LP
(“Virtus”), as collateral administrator (in such capacity, the “Collateral
Administrator”).

 

R E C I T A L S

 

WHEREAS, certain of the above-named parties have entered into that certain
Revolving Credit and Security Agreement, dated as of May 29, 2015 (as amended,
the “Agreement”), by and among the Borrower, the Lenders from time to time party
thereto, the Administrative Agent, the Collateral Agent, the Custodian and the
Collateral Administrator; and

 

WHEREAS, pursuant to and in accordance with Section 12.01(b) of the Agreement,
the parties hereto desire to amend the Agreement in certain respects as provided
herein.

 

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:

 

SECTION 1.        Definitions.

 

Each capitalized term used but not defined herein has the meaning ascribed
thereto in the Agreement.

 

SECTION 2.        Amendments to the Agreement. The parties hereto agree that
Section 1.01 of the Agreement is hereby amended by restating the definition of
“Reinvestment Period” as follows:

 

“Reinvestment Period” means the period from and including the Closing Date to
and including the earliest of (a) November 30, 2018 (or such later date as may
be agreed by the Borrower and the Lenders); and (b) the date of the termination
of the Commitments pursuant to Section 6.02.

 

SECTION 3.        Agreement in Full Force and Effect as Amended.

 

Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect. This Amendment shall not be deemed to expressly
or impliedly waive, amend or supplement any provision of the Agreement other
than as expressly set forth herein and shall not constitute a novation of the
Agreement.

 



 

 

 

SECTION 4.        Representations and Warranties.

 

The Borrower hereby represents and warrants as of the date of this Amendment as
follows:

 

(a)                this Amendment and each other Facility Document entered into
on the date hereof has been duly executed and delivered by it;

 

(b)                this Amendment and each other Facility Document entered into
on the date hereof constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity; and

 

(c)                there is no Event of Default or Default that is continuing or
would result from entering into this Amendment.

 

SECTION 5.        Conditions to Effectiveness.

 

The effectiveness of this Amendment shall be subject to the receipt by the
Administrative Agent of executed counterparts of this Amendment.

 

SECTION 6.        Miscellaneous.

 

(a)                This Amendment is a Facility Document for all purposes of the
Agreement. This Amendment may be executed in any number of counterparts
(including by facsimile or electronic mail), and by the different parties hereto
on the same or separate counterparts, each of which shall be deemed to be an
original instrument but all of which together shall constitute one and the same
agreement.

 

(b)                The descriptive headings of the various sections of this
Amendment are inserted for convenience of reference only and shall not be deemed
to affect the meaning or construction of any of the provisions hereof.

 

(c)                This Amendment may not be amended or otherwise modified
except as provided in the Agreement.

 

(d)                The failure or unenforceability of any provision hereof shall
not affect the other provisions of this Amendment.

 

(e)                Whenever the context and construction so require, all words
used in the singular number herein shall be deemed to have been used in the
plural, and vice versa, and the masculine gender shall include the feminine and
neuter and the neuter shall include the masculine and feminine.

 

(f)                 This Amendment represents the final agreement between the
parties only with respect to the subject matter expressly covered hereby and may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements between the parties. There are no unwritten oral agreements between
the parties.

 

(g)                THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(h)                The Administrative Agent authorizes and directs the
Collateral Agent, the Collateral Administrator and the Custodian to enter into
this Amendment.

 

[Remainder of Page Intentionally Left Blank]

 

  2 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.

 



  COOPER RIVER LLC, as Borrower                         By: /s/ William Goebel  
    Name: William Goebel       Title: Chief Financial Officer                  
      FS INVESTMENT CORPORATION II, as Collateral Manager                   By:
/s/ William  Goebel       Name: William Goebel       Title: Chief Financial
Officer  



 



 

Fourth Amendment to Revolving Credit and Security Agreement

 

 





  CITIBANK, N.A., as Administrative Agent and a Lender           By: /s/
Victoria Chant       Name: Victoria Chant       Title: Vice President  

 



 

Fourth Amendment to Revolving Credit and Security Agreement

 

 

 



  GUARDIANS OF NEW ZEALAND SUPERANNUATION AS MANAGER AND ADMINISTRATOR OF THE
NEW ZEALAND SUPERANNUATION FUND IN ACCORDANCE WITH THE NEW ZEALAND
SUPERANNUATION AND RETIREMENT INCOME ACT 2001, as a Lender                      
By: /s/ Deborah Bush       Name: Deborah Bush       Title: Authorized Signatory
           



  

 

Fourth Amendment to Revolving Credit and Security Agreement

 

 



  CITIBANK, N.A., as Collateral Agent                 By: /s/ Valerie Delgado  
    Name: Valerie Delgado       Title: Senior Trust Officer                    
    VIRTUS GROUP, LP, as Custodian and as Collateral Administrator              
  By: /s/ Joseph U. Elston       Name: Joseph U. Elston       Title: Partner  



 



 

Fourth Amendment to Revolving Credit and Security Agreement

